Henry Epstein, J.
This is a petition to review the determination of the State Rent Administrator in denying the landlord’s protest of a downward revision of maximum rents. The subject premises had been an unheated tenement that was converted to central heating. An application was made to the Rent Commission for an increase in rent due to the installation of the heating plant. The application was granted in March, 1956. In October, 1957, the Local Rent Administrator notified the landlord that the proceedings, wherein the increase was granted, were being reopened because the landlord had obtained a tax abatement from the city to the extent of 75% of the cost of the improvement over a period of nine years (Administrative Code of City of New York, § J41-2.4) and this relief was not considered in the adjustment of the maximum rent. The landlord argues that the Rent Administrator has no right on its own to reopen a proceeding in which it has granted rent increases. The contention is unfounded (State Rent and Eviction Regulations, § 33). This court has considered this identical problem (Matter of Semel v. Weaver, 17 Misc 2d 73) and resolved it in favor of the respondent. There is nothing in these papers that would warrant a different result. The application is denied and the proceeding is dismissed. Settle order.